          Case 1:19-cv-09696-AJN Document 16 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               4/17/2020



  Eric Rogers,

                         Plaintiff,
                                                                     19-cv-9696 (AJN)
                 –v–
                                                                          ORDER
  Luxeye Mott LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. By noon on April 20, 2020 counsel should submit a
joint letter indicating whether they can do without a conference altogether. If so, the Court will
adjourn the conference sine die and enter a case management plan and scheduling order. If not,
the Court will hold the initial pretrial conference by telephone, at 11:15 a.m. on April 21, 2020.
If the conference is held, then at start of the conference, the parties shall call into the Court’s
dedicated conference line at (888) 363-4749, and enter Access Code 9196964, followed by the
pound (#) key. Regardless of whether the conference is held, counsel should review and comply
with the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.



       SO ORDERED.


              17 2020
 Dated: April ____,
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
